DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “components provide at different levels” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes the “electrical components” are shown in the drawings, but these components being provided at different levels as claimed is not shown. This feature must be shown, or canceled from the claim. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim sets forth the limitation “electrical components provided at different levels within the chamber,” however it is unclear what is meant by this language. If it is referring to different positions along an axis extended from the bottom of the package to the top of the package, then the limitation does not appear to be supported by the drawings and disclosure. However, Examiner is unsure of any other meaning that can be ascribed to the limitation. “Levels” is defined by the online dictionary provided by Merriam-Webster as meaning “an approximately horizontal line or surface taken as an index of altitude.” It is unclear as to what Applicant is referring in requiring the electrical components to be at different “horizontal lines or surfaces” within the device. 
Claims 2-13 are rejected due to their dependence from claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirigaya et al. (U.S. Pub. No. 2004/0089943 A1) discloses a package comprising electrical components provided at different levels and components mounted on a lid mounted over the base, however does not disclose spring contacts, tracks, and a UV output device as required by the claims. Preuschi et al. (U.S. Pub. No. 2015/0300574 A1) discloses a package comprising various components included LEDs and using spring contacts in the package, however does not disclose the disposition of the various components as required by the claims. Prahalad et al. (U.S. Pub. No. 2016/0318190 A1) and Syal et al. (U.S. Pub. No. 2013/0083494 A1) disclose mounting devices on a lid that is mounted onto a base, but do not disclose the components as required by the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819